DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In view of the Pre-appeal brief filed on 03/07/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: “receiving, using the control unit, the first information related to the at least one culture parameter, second information related to a size of the first bioreactor, and third information related to a weight of contents inside the first bioreactor,” “determining a plurality of predefined sets of control parameters that correspond to different sizes of bioreactors having different weights of contents inside the bioreactors, wherein each of the plurality of predefined sets of control parameters comprises a temperature parameter,” “selecting, based on the first information, the second information, and the third information, a set of control parameters from the plurality of predefined sets of control parameters, wherein the selected set of control parameters corresponds to the size of the first bioreactor and the weight of contents inside the first bioreactor,” and “automatically implementing a control procedure by setting the control parameters of thebioreactor system to the selected set of control parameters, so as to effect a change in the culture of the first bioreactor.”  	The limitation of “receiving, using the control unit, the first information related to the at least one culture parameter, second information related to a size of the first bioreactor, and third information related to a weight of contents inside the first bioreactor,” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. That is, other than reciting “a control unit,” nothing in the claimed limitation precludes the limitations from being performed in the mind. For example, but for the “using a control unit” language, “receiving” in the context of this claim encompasses the user to receive the information related to the bioreactor. Similarly, the limitation of determining a plurality of predefined sets of control parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component. For example,  “determining” in the context of this claim encompasses the user manually assigning different set of control parameters to different sizes of bioreactors. Further, the limitation “of selecting based on the bioreactor information a set of control parameters from the plurality of control parameters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” in the context of this claim encompasses the user manually selecting from a list a set of control parameters based on the size of the bioreactor. Further, the limitation “of automatically implementing a control procedure by setting the control parameters of the bioreactor system to the selected set of control parameters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “automatically implementing a control procedure” in the context of this claim encompasses the user manually setting the selected control parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite abstract ideas.  	This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a bioreactor, a support for supporting the bioreactor, a control unit and a sensor. However, these additional elements are recited at a high level of generality (i.e., no details are provided about the additional elements) such that they represent no more than mere instructions to apply the exceptions using a generic computer component. Moreover, the additional elements are recited at a high level of generality (i.e., no details are provided about the additional elements) such that they do not result in a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment of bioreactor system. Therefore, as presently claimed, the claims are not directed to eligible subject matter.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a support and a sensor with a bioreactor is well-understood, routine, and conventional activity when expressed at this level of generality, as evidenced by Thompson et al. (US 6,673,008 – see 892 dated 7/29/2019). The claims are not patent eligible. 					   Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799